department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l kkkkkkkkkkkkkr kk kkk kkkkkkkkekeeere kkk kkkkkkkkekkkrk kkk rk legend taxpayer a kkhkkkkehk eke ira x kkkekkkkkkeeeeek bank b l i kkkekkkkhekeeeekek q amount d kkhkeekkkk kek bank k kkrkkkkkkkkkrkrk amount e kkhkeekkkkke eek account f - fkkkkek rrr individual m kkkhkkeer rrr kkk city q kkkkkkkekreekek city c krrkrkekkerekrkrekeke eneen ee enereenenrrreren dear krkekkkkkkkkkek this is in response to your letter dated date as supplemented by correspondence dated june and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a resided and worked in city q taxpayer a maintained ira x an individual_retirement_account ira with bank b in november - diagnosed with cancer and began extensive chemotherapy individual m taxpayer a’s daughter realized that taxpayer a was no longer able to live alone or to take care of her personal finances individual m then requested that taxpayer a move in with her in city c taxpayer a was in- in connection with the move in early novembe individual m began to consolidate all of taxpayer a’s bank accounts and move them to a banking institution in city c one such account that individual m closed was ira x held at bank b taxpayer a asserts that she was not alert enough to inform individual m that the bank b account was an ira and further asserts that individual m was not sophisticated enough in these matters to realize that the bank b account was an ira taxpayer a asserts that it was never her intention to take a distribution from ira x account information submitted with this request indicates that amount e was deposited in account f a checking account maintained with bank k on november _ taxpayer a asserts that amount e includes amount d and other checks the account statement submitted with this request to support that amount d was deposited into account f also reveals that account f had a zero balance prior to the deposit of amount e taxpayer a asserts that the ira x funds continues to be held in account f and that she has not otherwise used any of the ira x assets taxpayer a further asserts that she did not become aware that a distribution was made from ira x until she met with her accountant irf april io prepare her tax_return for the tax_year bank b issued a form 1099-r to taxpayer a showing that a distribution in the amount of amount d was made from ira x in tax_year based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x kekkekkekekrekekerererereee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code itetieenteentiteeenttsty ‘ revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that a distribution in the amount of amount d was made to taxpayer a from ira x ir documentation submitted also indicates that a deposit in the amount of amount e was made to account f a checking account maintained with bank k on november taxpayer a asserts that her medical_condition caused her to fail to inform individual m that the bank b account was an ira and that it was never her intention to take a distribution from ira x taxpayer a asserts that _ the ira x funds continues to be held in account f and that she has not otherwise used any of the ira x funds since they have been in account f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of sixty days from the issuance of this ruling letter to rollover amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described here in under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of the amounts that are required to be distributed by code sec_401 this ruling assumes that ira x met the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a power_of_attorney on file in this office josie ici irc io iii ii ik if you have any questions about this ruling please contact rrr rrererererrere s t oe dra 't2 sincerely yours signed joyce be floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of the ruling letter notice of intention to disclose
